
	
		I
		112th CONGRESS
		1st Session
		H. R. 1428
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Higgins (for
			 himself, Ms. Tsongas,
			 Mr. Lewis of Georgia,
			 Mr. Filner,
			 Mr. Tonko,
			 Mr. Cohen, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  Renewal Community program through end of 2012.
	
	
		1.Renewal community tax
			 incentives
			(a)In
			 generalSubsection (b) of section 1400E of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 December 31, 2009 in paragraphs (1)(A) and (3) and inserting
			 December 31, 2012; and
				(2)by striking
			 January 1, 2010 in paragraph (3) and inserting January 1,
			 2013.
				(b)Zero-Percent
			 capital gains rate
				(1)Acquisition
			 dateParagraphs (2)(A)(i), (3)(A), (4)(A)(i), and (4)(B)(i) of
			 section 1400F(b) of such Code are each amended by striking January 1,
			 2010 and inserting January 1, 2013.
				(2)Limitation on
			 period of gainsParagraph (2) of section 1400F(c) of such Code is
			 amended—
					(A)by striking
			 December 31, 2014 and inserting December 31,
			 2017; and
					(B)by striking
			 2014 in the heading and inserting
			 2017.
					(3)Applicable
			 rulesSubsection (d) of section 1400F is amended—
					(A)by striking
			 December 31, 2014 the first place it appears and inserting
			 December 31, 2017, and
					(B)by striking
			 December 31, 2014 the second place it appears and inserting
			 December 31, 2016.
					(c)Commercial
			 revitalization deduction
				(1)Extension
					(A)In
			 generalSubsection (g) of section 1400I of such Code is amended
			 by striking December 31, 2009 and inserting December 31,
			 2012.
					(B)Conforming
			 amendmentSubparagraph (A) of section 1400I(d)(2) of such Code is
			 amended by striking after 2001 and before 2010 and inserting
			 which begins after 2001 and before the date referred to in subsection
			 (g).
					(2)Carryforward of
			 unallocated state commercial revitalization expenditure ceiling
					(A)In
			 generalParagraph (1) of section 1400I(d) of such Code is amended
			 to read as follows:
						
							(1)In
				generalThe aggregate commercial revitalization expenditure
				amount which a commercial revitalization agency may allocate for any calendar
				year is the amount equal to the sum of—
								(A)the amount of the
				State commercial revitalization expenditure ceiling determined under this
				paragraph for such calendar year for such agency (determined without regard to
				subparagraph (B)), and
								(B)the aggregate of
				the unused State commercial revitalization expenditure ceilings determined
				under this paragraph for such agency for each of the 2 preceding calendar
				years.
								For purposes of subparagraph (B),
				amounts of expenditure ceiling shall be treated as allocated by an agency first
				from unused amounts for the second preceding calendar year, then from unused
				amounts for the 1st preceding calendar year, and then from amounts from the
				current year State
				allocation..
					(B)Effective
			 dateThe amendment made by this subsection shall apply to
			 calendar years beginning after the date of the enactment of this Act.
					(d)Increased
			 expensing under section 179Subparagraph (A) of section
			 1400J(b)(1) of such Code is amended by striking January 1, 2010
			 and inserting January 1, 2013.
			(e)Treatment of
			 certain termination dates specified in nominationsIn the case of
			 a designation of a renewal community the nomination for which included a
			 termination date which is contemporaneous with the date specified in
			 subparagraph (A) of section 1400E(b)(1) of the Internal Revenue Code of 1986
			 (as in effect before the enactment of this Act), subparagraph (B) of such
			 section shall not apply with respect to such designation unless, after the date
			 of the enactment of this section, the entity which made such nomination
			 reconfirms such termination date, or amends the nomination to provide for a new
			 termination date, in such manner as the Secretary of the Treasury (or the
			 Secretary’s designee) may provide.
			(f)Effective
			 dates
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to periods after December 31,
			 2009.
				(2)AcquisitionsThe
			 amendments made by subsections (b)(1) and (d) shall apply to acquisitions after
			 December 31, 2009.
				(3)Commercial
			 revitalization deduction
					(A)In
			 generalThe amendment made by subsection (c)(1) shall apply to
			 buildings placed in service after December 31, 2009.
					(B)Conforming
			 amendmentThe amendment made by subsection (c)(2) shall apply to
			 calendar years beginning after December 31, 2009.
					
